ON PETITION TO REHEAR
Counsel for plaintiff-in-error, Myra A. Thomas, has filed a petition to rehear in which it is asserted that petitioner is left in grave doubt as to whether our failure to refer to certain authorities relied on by petitioner in support of her assignments in error was the result of a want of consideration through oversight or inadvertence, or whether this Court might consciously be of the opinion that an adult motorcycle passenger is under less duty and obligation to observe obvious danger and to protest or *454remonstrate with his errant driver, than is true of an automobile passenger.
At another point petitioner asserts that it is evident that this Court has intended to adhere to a ruling which requires far less care and caution and remonstrance by a motorcycle passenger than has been required of an automobile passenger by the Supreme Court.
The petition states: “In view of these omitted authorities, seemingly contrary to the ruling of the Honorable Court, your Petitioner respectfully and earnestly prays that she be granted a re-hearing of the case.” The petition also seeks a further finding of facts by this Court.
We have given careful consideration to this petition and all three Judges have discussed it together in conference and are of opinion that it should be denied.
The original opinion filed herein refers to a number of authorities and discusses the rules laid down therein, and the mere fact that we did not discuss separately each and every authority cited by counsel is not to be construed as meaning that the Court did not consider all such authorities as were cited.
Petitioner relies heavily on the case of Louisville & Nashville R. R. Co. v. Anderson, 159 Tenn. 55, 15 S.W.2d 753, in which a passenger riding on the rear seat of an automobile was held guilty of such contributory negligence as to bar recovery when he failed to observe and to remonstrate with the driver who proceeded slowly and without stopping onto a railroad crossing.
Louisville & Nashville R. R. Co. v. Anderson is a landmark decision in Tennessee and has been considered by this Court in numerous cases including the one at bar. *455We think said case is distinguishable from the case at bar in several particulars. In the first place a railroad, which is a permanent fixture, has been held many times to be an admonition of danger to those approaching it at a grade crossing. It is pointed out in the Court’s opinion in that case that the crossing was a familiar one to the plaintiff, Anderson, and that shortly before the accident, he had commented about a train on one of the tracks. Said crossing was protected by an electric wigwag signal which was installed over the roadway and which was swinging to and fro accompanied by the sound of a gong, all of which was working at the time of the accident. The Court specifically found that Anderson was “Therefore, aware that they were approaching the crossing” and, further, that it appeared obvious that the driver was not going to stop, as he was required by law to do, and that, under these circumstances, it was the duty of the guest to admonish the driver. His failure to do so was held to be proximate contributory negligence that barred his recovery.
The facts in the case at bar are readily distinguishable from those mentioned above.
In the Anderson case reference is made to Knoxville Railway & Light Company v. Vangilder, 132 Tenn. 487, 178 S.W. 1117, L.R.A.1916A, 1111, another leading case in Tennessee, where it was held that a passenger, or guest, may rely upon the assumption that the driver of an automobile will exercise proper care and caution unless the danger is obvious or is known to the passenger or guest. Reference is also made to Dedman v. Dedman, 155 Tenn. 241, 291 S.W. 449 in which contributory negligence of a guest passenger was alleged where the car was being driven at an unlawful rate of speed, thus caus*456ing the accident, and the Court held that the question of contributory negligence was for the jury.
The opinion of this Court should not be construed, and we think cannot be reasonably construed, to hold that less care and caution is required of a motorcycle passenger than that required of an automobile passenger.
We have assumed that the same rule as to due care applies to a guest on a motorcycle as that which applies to a guest in an automobile. Common experience does not come to the aid of the Court with respect to operating and riding on a motorcycle as in the case of an automobile. And there is no showing in the instant case that we consider sufficient to justify laying down a different rule of care as respects a passenger on a motorcycle.
It must be conceded that if a harsher rule applies to guests on motorcycles than to guests in automobiles then a directed verdict for the defendánt would have been proper. So far, we have found no authorities to support such position and, therefore, have not applied the harsher rule to the motorcycle guest rider. ■
We think our original opinion sufficiently considers and deals with the facts of the case, therefore, the request for additional findings of fact is denied, as is the petition to rehear.